DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination, Applicant Amendment and Arguments filed on 24 March, 2021.
Claims 1-20 are pending in this application.


Claim Rejections – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 10 and 15 (line# refers to claim 1):
In line 20, it recites the phrase “the designated computational resource have been assigned a process”. However, prior to this phrase at line 1, it recites “a plurality of processes”. Thus, it is unclear whether the second recitation of “a process” is the same or different from the first recitation of “a plurality of processes”.


As per claims 2-9, 11-14 and 16-20:
	They are method, system and non-transitory machine readable storage medium claims that depend on claims 1, 10 and 15 respectively above. Therefore, they have same deficiencies as claims 1, 10 and 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2017/0109199 A1) in view of Guillou et al. (US Patent. 9,323,583 B2) and further in view of Greven et al. (US Patent 8,108,521 B2) and Richard E. Korf (A New Algorithm for Optimal Bin Packing; hereafter Richard) 
Chen, Guillou, Greven and Richard were cited in the previous Office Action.

As per claim 1, Chen teaches the invention substantially as claimed including: A method of assigning a plurality of processes to a plurality of computational resources, each computational resource providing resource capacities in a plurality of processing dimensions (Chen, [0021] lines 1-4, If a combination of jobs satisfies the resource scheduling criterion, the scheduler 124 transmits the individual jobs in the combination of jobs to the data nodes 170. The data nodes 170 execute the jobs in parallel; [0023] lines 1-6, Each data node 170 may have its own physical or virtual memory, and/or storage, and processors, etc. Each data node 170 may execute at least some of the phases (as dimensions) or a computing job. A single computing job or a combination of one or more jobs may run on one or more nodes 170 in parallel), the method comprising: 
determining processing loads in each of the plurality of processing dimensions (Chen, Fig. 2, job 1, job phase 1, job phase 2, job phase 3 (as plurality processing dimensions); Fig. 4, 402, Receive a profile of a computing job, the profile comprising a plurality of job phase definitions, each job phase definition comprising an estimated amount of a computing resource to be consumed (as processing loads) by executing a respective job phase; [0017] lines 7-9, determines a total amount of a computing resource to be consumed at each of one or more consecutively executed phases of the computing jobs).
associate processing loads in each processing dimension with each process (Chen, Fig.2, 202 job 1, 204 job 2, 206 job 3; job phase 1, job phase 2, job phase 3, each phase (as each processing dimension) has corresponding processing loads, CPU, memory, I/O);
associating a loading metric with each process based on the processing loads in each processing dimension, wherein each loading metric comprises a processing load associated with a process relative to each process in the processing dimension (Chen, [0027] lines 7-12, If Job 1 consists of two phases and requires ten units of a certain computing resource to complete each phase, then it may be determined that the maximum amount of units of the computing resource is twenty (10+10) (as loading metric that comprises maximum amount of computing resource (as relative processing load) that is associated with two processes in two phases (as include a process relative to each process) in the job phases (as processing dimension)). Therefore, twenty units of the computing resource must be available and reserved to complete Job 1 (as the loading metric based on processing loads in each processing dimension); also see [0041] lines 11-15, for Job 1, the scheduler 124 may determine, by analyzing the respective job profile of Job 1, that 20 CPU cores would be required because that may be the maximum amount of cores required in all three of the phases). 

Chen fails to specifically teach when associate processing loads, it is by analyzing source code associated with the plurality of processes.

However, Guillou teaches when associate processing loads, it is by analyzing source code associated with the plurality of processes (Guillou, Col 2, lines 18-24, resource consumption characteristics of the application via the application profile…because different applications may need more or less CPU, power, network bandwidth and storage space; lines 56-58, the application profile is built by a pre-processing unit arranged for performing analysis of a code of said application; Col 13, lines 37-40, resource consumption characteristics (as load) included in the application analyzing a source code language of said application [Examiner noted: the source code of the plurality of applications (processes) are analyzed in order to determine the load]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen with Guillou because Guillou’s teaching of determining the load for each applications (processes) by analyzing the source code of the applications (processes) would have provided Chen’s system with the advantage and capability to easily determining the resource/load utilizations for different applications in order to improving the system efficiency.

Chen and Guillou fail to specifically teach fail to specifically teach the loading metric comprises a ranking indicating a processing load associated with a process relative to each process in the processing dimension.

However, Greven teaches the loading metric comprises a ranking indicating a processing load associated with a process relative to each process in the processing dimension (Greven, Fig. 4, AP1 to AP5 (as computational resource), WP1-WP19 (as processes), time (as processing dimension); Col 3, lines 15-16, the work packages may have different sizes (as processing load); Col 5, lines 8-12, In order to minimize the running time of the whole process, work packages may be arranged according to size (as ranking based on the processing load, since larger size of work largest work packages to the available servers first).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Guillou with Greven because Greven’s teaching of ranking the work packages based on its size (as processing load) would have provided Chen and Guillou’s system with the advantage and capability to efficiently utilizing the processing resource which improving the system efficiency and processing time.

Chen, Guillou and Greven fail to specifically teach performing designations and assignments including: designating one or more undesignated computational resources from the plurality of computational resources for hosting unassigned processes from the plurality of processes; assigning unassigned process from the plurality of processes to each one of the one or more designated computational resources based on a descending order of the loading metric, wherein a most highly ranked unassigned process is assigned to a first designated computational resource; and assigning remaining unassigned processes from the plurality of processes to the one or more designated computational resources based on an ascending order of the loading metric after the designated computational resources have been assigned a process and whilst there remains sufficient resource capacity in each of the plurality of processing dimensions, wherein a first lowest ranked unassigned process is assigned to the first designated computational resource.

However, Richard teaches teach performing designations and assignments including: designating one or more undesignated computational resources from the plurality of computational resources for hosting unassigned processes from the plurality of processes (Richard, Abstract, lines 1-3, Given a set of numbers, and a set of bins (as plurality of computational resources) of fixed capacity, find the minimum number of bins needed to contain all the numbers; Introduction and Overview, lines 4-11, An optimal solution to a bin-packing problem uses the fewest number of bins possible. For example, given the set of elements 6, 12, 15, 40, 43, 82, and a bin capacity of 100, we can assign 6, 12, and 82 to one bin, and 15, 40, and 43 to another, for a total of two bins. This is an optimal solution to this problem instance, since the sum of all the elements (198) is greater than 100, and hence at least two bins are required; also see Page 1, Approximation Algorithms, lines 1-10, A simple approximation algorithm…a total of three bins, which is one more than optimal; lines 11-20, A slightly better approximation algorithm…for a total of two bins, which is optimal  [Examiner noted: designating at least two bins from set of bins (as undesignated computational resources from plurality of computational resources) for hosting unassigned elements (as processes)]);
assigning unassigned process from the plurality of processes to each one of the one or more designated computational resources based on a descending order of the loading metric, wherein a most highly ranked unassigned process is assigned to a first designated computational resource (Richard, Approximation Algorithms, lines 2-8, The elements are sorted (as ranked) in decreasing order of size (as loading metric), and the bins are kept in a fixed order. Each element is placed (as assigning) into the first bin that it fits into, without exceeding the bin capacity. For example, given the elements 82, 43, 40, 15, 12, 6, and a bin capacity of 100, first-fit decreasing will place 82 in the first bin, 43 in a second bin (as assigning unassigned elements in descending order or the loading metric, the loading metric was taught by Chen); Page 3, right-hand side, Bin-Completion algorithm, lines 12-13, first complete the bin containing the largest element; Example Problem, lines 5-8, resulting in the problem {98, 96, 93, 91, 87…6, 5, 4, 3, 1}. The only element that can go with 98 is 1, so we put them together (as assigning largest unassigned to a first designated computational resource (bin)); also see Page 4, left-hand side, lines 30-31); and
assigning remaining unassigned processes from the plurality of processes to the one or more designated computational resources based on an ascending order of the loading metric after the designated computational resources have been assigned a [any] process and whilst there remains sufficient resource capacity in each of the plurality of processing dimensions, wherein a first lowest ranked unassigned process is assigned to the first designated computational resource (Richard, Page 3, Bin-Completion Algorithm, lines 8-14, We sort the elements in decreasing order of size, and consider the bins containing each element in turn, enumerating all the un-dominated completions of that bin, and branching if there are more than one. In other words, we first complete the bin containing the largest element (as after the designated computational resource have been assigned a [any] then complete the bin containing the second largest element, etc; Page 3, Example Problem, lines 5-8, resulting in the problem {98, 96, 93, 91, 87…6, 5, 4, 3, 1}. The only element that can go with 98 is 1, so we put them together (as first smallest unassigned process is assigned to the first designated computation resource); Page 4, left-hand side, lines 30-31, {98, 1}, {96, 4}, {93, 6}, {91, 8}; [Examiner noted: first assigning the elements in descending order, and then assigning the remaining elements in ascending order of the size (as loading metric) for full filling the bin, for example, elements 1, 4, 6 and 8 for filling the each bines, wherein the element (size 1), lowest rank is assigned to the first designated computation resource with 98 in order to complete the bin containing the largest element]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Guillou and Greven with Richard because Richard’s teaching of selecting/designating the minimum number of bins (as computational resources) for assigning the different elements (as processes) with descending and ascending order based on elements/processes size (as load matric) would have provided Chen, Guillou and Greven’s system with the advantage and capability to efficiently utilize all the resources/spaces/capacity within each of different nodes/resource in order to reduce the number of nodes/bins/resources needed for hosting the processes which improving the system efficiency.

As per claim 2, Chen, Guillou, Greven and Richard teach the invention according to claim 1 above, Richard further teaches wherein whilst processes remain to be assigned to the plurality of computational resources, the designations and assignments are performed iteratively (Richard, Abstract, lines 1-3, Given a set of numbers, and a set of bins (as plurality of computational resources) of fixed capacity, find the minimum number of bins needed to contain all the numbers; Page 2, Martello and Toth Algorithm, lines 4-8, Their basic problem space takes the elements in decreasing order of size, and places each element in turn into each partially filled bin that it fits in, and into a new bin, branching on these different alternatives; Page 3, Bin-Completion Algorithm, lines 8-14, We sort the elements in decreasing order of size, and consider the bins containing each element in turn…In other words, we first complete the bin containing the largest element, then complete the bin containing the second largest element etc. [Examiner noted: a person skilled in the art could have easily to achieved for repeatedly using the same method of designating and assigning]).

As per claim 3, Chen, Guillou, Greven and Richard teach the invention according to claim 2 above. Chen further teaches wherein the loading metric associated with each unassigned processes is updated for each new iteration of the allocation and assignments (Chen, [0030] lines 1-6, the profiler may determine resource utilization for multiple phases of a job based on previously executed jobs. Data nodes may provide the profiler with information regarding an amount of resources that were used in particular phases of jobs that were previously executed (as updated, because the resource utilization (as loading metric) is determined based on previous execution  allocation is the designations (Richard, Abstract, lines 1-3, Given a set of numbers, and a set of bins of fixed capacity, find the minimum number of bins needed to contain all the numbers; Introduction and Overview, lines 4-11, An optimal solution to a bin-packing problem uses the fewest number of bins possible. For example, given the set of elements 6, 12, 15, 40, 43, 82…hence at least two bins are required (as designating two bins from set of bins)).

As per claim 4, Chen, Guillou, Greven and Richard teach the invention according to claim 2 above. Richard further teaches wherein in a first iteration the plurality of computational resources are designated and in subsequent iterations one of the computational resources is designated (Richard, page 2, Martello and Toth Algorithm, lines 4-11, Their basic problem space takes the elements in decreasing order of size, and places each element in turn into each partially filled bin that it fits in, and into a new bin, branching on these different alternatives. This results in a problem space bounded by n!, where n is the number of elements, but this is a very pessimistic upper bound, since many elements won’t fit in the same bins as other elements [Examiner noted: first iteration of computational resources (bins) are designated for hosting the 

As per claim 5, Chen, Guillou, Greven and Richard teach the invention according to claim 1 above. Chen further teaches wherein the processing dimensions characterize processing in terms of processing-types and processing-times (Chen, Fig.2, 202 job 1, job phase 1 (duration 15s), Name Map (as processing-type), job phase 2 (duration 10s), Name SHUFFLE, job phase 3 (duration 10s), Name Reduce, CPU cores, memory, I/O BW; each phase (as each processing dimension, processing-times) has corresponding processing loads, CPU, memory, I/O).

As per claim 6, Chen, Guillou, Greven and Richard teach the invention according to claim 1 above. Richard teaches wherein the number of designated computational resources comprises a minimum number of computational resources providing sufficient resource capacity (Richard, Abstract, lines 1-3, Given a set of numbers, and a set of bins of fixed capacity, find the minimum number of bins needed to contain all the numbers; Introduction and Overview, lines 4-11, An optimal solution to a bin-packing problem uses the fewest number of bins possible. For example, given the set of elements 6, 12, 15, 40, 43, 82, and a bin capacity of 100, we can assign 6, 12, and 82 to one bin, and 15, 40, and 43 to another, for a total of two bins. This is an optimal solution to this problem instance, since the sum of all the elements (198) is greater than 100, and hence at least two bins are required). In addition, Chen further teaches the sufficient resource capacity is in a processing dimension having a highest total processing load (Chen, [0027] lines 7-9, If Job 1 consists of two phases and requires ten units of a certain computing resource to complete each phase (as total processing load in each processing dimension); [0041] lines 11-15, for Job 1, the scheduler 124 may determine, by analyzing the respective job profile of Job 1, that 20 CPU cores would be required because that may be the maximum amount of cores required in all three of the phases (this is highest processing load in the job phase 3, see Fig.2, 202, the third phase has highest processing load (20 Cores)).

As per claim 7, Chen, Guillou, Greven and Richard teach the invention according to claim 6 above. Chen further teaches wherein the loading metric associated with each process indicates relative combined processing loads in each processing dimension of each process (Chen, Fig.2, 202 job 1, job phase 1, job phase 2, job phase 3; [0027] lines 7-12, If Job 1 consists of two phases and requires ten units of a certain computing resource to complete each phase, then it may be determined that the maximum amount of units of the computing resource is twenty (10+10) (as relative combined) in the job phases. Therefore, twenty units of the computing resource must be available and reserved to complete Job 1; [0041] lines 11-15, for Job 1, the scheduler 124 may determine, by analyzing the respective job profile of Job 1, that 20 CPU cores would be required because that may be the maximum amount of cores required in all three of the phases; Fig. 4, 402, Receive a profile of a computing job, the profile comprising a plurality of job phase definitions, each job phase definition comprising an estimated amount of a computing resource to be consumed by executing a respective job phase; [0017] lines 7-9, determines a total amount of a computing resource to be 

As per claim 8, Chen, Guillou, Greven and Richard teach the invention according to claim 1 above. Chen further teaches wherein a relative combined processing load is determined based on taking a weighted summation of the processing loads in each processing dimension of each process; or the relative combined processing load is determined based on taking a weighted summation of the squares of the processing loads in each processing dimension of each process (Chen, [0027] lines 7-12, If Job 1 consists of two phases and requires ten units of a certain computing resource to complete each phase, then it may be determined that the maximum amount of units of the computing resource (as loading metric) is twenty (10+10) (as relative combined processing loads in each dimension). Therefore, twenty units of the computing resource must be available and reserved to complete Job 1 (as the loading metric based on processing loads in each processing dimension); also see [0041] lines 11-15, for Job 1, the scheduler 124 may determine, by analyzing the respective job profile of Job 1, that 20 CPU cores would be required because that may be the maximum amount of cores required in all three of the phases; lines 15-18, For Job 2, it would also be determined 20 CPU cores would be required because that may be the maximum amount of cores required in all three of the phases (as the weighted summation of each processing dimension of each process are determined)).

As per claim 9, Chen, Guillou, Greven and Richard teach the invention according to claim 1 above. Chen further teaches wherein the plurality of processes are allocated to their computational resources (Chen, Claim 6, lines 1-4, the resource scheduling criterion is provided by a function of an amount of the computing resource unassigned to any of the computing jobs of the selected combination; [0023] lines 1-4, Each data node 170 may have its own physical or virtual memory…Each data node 170 may execute at least some of the phases or a computing job; [Examiner noted: allocating the computing jobs to the nodes]). In addition, Richard teaches the plurality of processes are allocated to their assigned computational resources (Richard, Abstract, lines 1-3, Given a set of numbers, and a set of bins of fixed capacity, find the minimum number of bins needed to contain all the numbers; Introduction and Overview, lines 4-11, An optimal solution to a bin-packing problem uses the fewest number of bins possible. For example, given the set of elements 6, 12, 15, 40, 43, 82, and a bin capacity of 100, we can assign 6, 12, and 82 to one bin, and 15, 40, and 43 to another, for a total of two bins).

As per claim 10, it is a system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Chen further teaches a processor (Chen, Fig. 1, 125 processing device).

As per claim 11, it is a system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claim 12, Chen, Guillou, Greven and Richard teach the invention according to claim 11 above. Chen further teaches a processor (Chen, Fig. 1, 125 processing device). In addition, Richard taches the processor assigns unassigned processes in the descending order to the one or more designated computational resources based on a defined order of the designated computational resources (Richard, Approximation Algorithms, lines 2-8, The elements are sorted in decreasing order of size (as loading metric), and the bins are kept in a fixed order (as defined order). Each element is placed (as assigning) into the first bin that it fits into, without exceeding the bin capacity. For example, given the elements 82, 43, 40, 15, 12, 6, and a bin capacity of 100, first-fit decreasing will place 82 in the first bin, 43 in a second bin; also see Page 4, left-hand side, lines 30-31, {100}, {98, 1}, {96, 4}, {93, 6}, {91, 8}; (as assigning unassigned elements (98, 96, 93, 91, as processes) respectively to each one of the designated bins (computational resources)) and to assign unassigned processes in the ascending order to the designated computational Docit no 9003695aHGF net. P226747W026resources in or based on the defined order of the designated computational resources (Richard, Approximation Algorithms, lines 2-8, The elements are sorted in decreasing order of size (as loading metric), and the bins are kept in a fixed order (as defined order). Page 3, Bin-Completion Algorithm, lines 8-14, We sort the elements in decreasing order of size, and consider the bins containing each element in turn, enumerating all the un-dominated completions of that bin, and branching if there are more than one. In other words, we first complete the bin containing the largest element, then complete the bin containing the second largest element, etc; Page 4, left-hand side, lines 30-31, {98, 1}, {96, 4}, {93, 6}, {91, 8}; [Examiner noted: first assigning the .

As per claim 14, Chen, Guillou, Greven and Richard teach the invention according to claim 10 above. Chen further teaches wherein the computational resources comprise separate central processing units (Chen, [0011] lines 5-7, Examples of resources include central processing unit (CPU) cores, memory size, storage input/output (I/O) bandwidth, [0023] lines 1-2, Each data node 170 may have its own physical or virtual memory, and/or storage, and processors).

As per claim 15, it is a non-transitory machine readable storage medium claim of claim 1 above. Therefore it is rejected for the same reason as claim 1 above. In addition, Chen further teaches a non-transitory machine readable storage medium comprising machine executable instructions executable (Chen, Claim 15, lines 1-3, A non-transitory computer readable storage medium comprising instructions that, when executed by a processing device, cause the processing device).

As per claims 16-17, they are system claims of claims 7-8 respectively above. Therefore, they are rejected for the same reasons as claims 7-8 respectively above.

As per claims 18-19, they are non-transitory machine readable storage medium claims of claims 7-8 respectively above. Therefore, they are rejected for the same reasons as claims 7-8 respectively above.

As per claim 20, it is a system claim of claim 12 above. Therefore, it is rejected for the same reason as claim 12 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Guillou, Greven and Richard, as applied to claim 10 above, and further in view of Allen-ware et al. (US Pub. 2014/0244212 A1).
Allen-ware was cited in the previous Office Action.

As per claim 13, Chen, Guillou, Greven and Richard teach the invention according to claim 10 above. Chen further teaches wherein the computational resources comprise processor cores (Chen, [0011] lines 5-7, Examples of resources include central processing unit (CPU) cores, memory size, storage input/output (I/O) bandwidth, [0023] lines 1-2, Each data node 170 may have its own physical or virtual memory, and/or storage, and processors).

Chen, Guillou, Greven and Richard fail to specifically teach processor cores forming part of a multi-core processor. 

forming part of a multi-core processor (Allen-ware, Abstract, lines 2-3, For each core in a set of cores in the multi-core processor).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Guillou, Greven and Richard with Allen-ware because Allen-ware’s teaching of multi-core processer would have provided Chen, Guillou, Greven and Richard’s system with the advantage and capability to integrate multi-core processor into the current system which improving the over-all performance.


Response to Arguments
In the remark applicant’s argue in substance: 
(a), Korf discloses an algorithm in which elements are sorted in decreasing order of size, and each element is placed into the first bin that it fits into. Applicant submits that such an algorithm is not equivalent to process of assigning an unassigned process to designated computational resources based on an ascending order of a loading metric, wherein a first lowest ranked unassigned process is assigned to a first designated computational resource. 

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
maximum amount of units of the computing resource is twenty (10+10) (as loading metric that comprises maximum amount of computing resource (as relative processing load) that is associated with two processes in two phases (as include a process relative to each process) in the job phases (as processing dimension)). Therefore, twenty units of the computing resource must be available and reserved to complete Job 1 (as the loading metric based on processing loads in each processing dimension); also see [0041] lines 11-15, for Job 1, the scheduler 124 may determine, by analyzing the respective job profile of Job 1, that 20 CPU cores would be required because that may be the maximum amount of cores required in all three of the phases). 
Chen’s job processing mechanism does not recite assigning an unassigned process to designated computational resources based on an ascending order of loading metric [total size], wherein a first lowest ranked unassigned process is assigned to a 
For example, Richard/Korf teaches a bin packaging algorithm that ranking/sorting the different elements (as processes) in a decreasing order of size, then applying a first-fit decreasing method for assigning the largest size of the element to a bin first (as computational resource) (see Richard, Approximation Algorithms, lines 2-8, The elements are sorted in decreasing order of size (as loading metric), and the bins are kept in a fixed order...For example, given the elements 82, 43, 40, 15, 12, 6, and a bin capacity of 100, first-fit decreasing will place 82 in the first bin, 43 in a second bin; also see Page 4, left-hand side, lines 30-31). Then, the first lowest [size] of element is assigned to the bin with largest element to complete the bin in order to minimizing the number of the bins for containing the elements (see Richard, Page 3, Bin-Completion Algorithm, lines 8-14, We sort the elements in decreasing order of size, and consider the bins containing each element in turn, enumerating all the un-dominated completions of that bin, and branching if there are more than one. In other words, we first complete the bin containing the largest element, then complete the bin containing the second largest element, etc; Page 4, left-hand side, lines 30-31, {98, 1}, {96, 4}, {93, 6}, {91, 8}).
The bin packaging algorithm of Richard/Korf clearly teaches the claimed invention concept of assigning an unassigned process to designated computational resources [bins] based on an ascending order of a loading metric [size], wherein a first 
To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195